Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  David A. Tucker, Registration No. 71,398 on 08/18/2022.
A.	Amend the claims as the following:

(Currently Amended) A method comprising: defining, by a processor of a computer, a sub-functions field in a response block of a call command, the processor communicatively coupled to a memory, the response block being stored in the memory, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM sub-function flags field; and setting one or more bits in the EADM sub-functions flag field;  wherein each bit in the EADM sub-functions flags field represents one function of a set of instructions of a first machine architecture that are installed and available to a second machine architecture using a different machine interface than a machine interface of the first machine architecture, where the second machine architecture  does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface[[.]];
        setting one or more bits in the EADM sub-functions flag field; indicating, by the processor, a first set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 4 of 11 Serial Number: 17/224,198 being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, a second set of functions of the set of instructions that are not installed based on the corresponding sub-functions flag not being set.  

2. (Previously Presented) The method of claim 1 further comprising indicating, by the processor, one or more functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field being set, the interface being executed on the computer, the one or more functions being represented by the EADM sub-functions flags field.
3. (Previously Presented) The method of claim 2 further comprising: indicating, by the processor, one or more functions of the set of instructions are not installed based on the corresponding sub-functions flag not being set.  
4-5. (Canceled)  
6. (Previously Presented) The method of claim 1, wherein a first set of functions are not usable by the interface based on the respective EADM sub-functions flag not being installed.  
7. (Original) The method of claim 1, wherein a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer.  
8. (Original) The method of claim 7, wherein the facility contains a set of managing EADM features and each one of these features includes a set of EADM commands.  
9. (Original) The method of claim 8, wherein each command of the set of EADM commands can uses one or more of the set of instructions and corresponding functions to complete a task.  
10. (Currently Amended) A computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, which when executing by a processor of a computer causes operations comprising: defining, by the processor, a sub-functions field in a response block of a call command, the processor communicatively coupled to a memory, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM sub-function flags field, the response block being stored in the memory, wherein each bit in the EADM sub-functions flags field represents one function of a set of instructions of a first machine architecture that are installed and available at to a second machine architecture using a different machine interface than a machine interface of the first machine architecture, where the second machine architecture 
11-12. (Canceled)  
  
13. (Previously Presented) The computer program product of claim 10, wherein a first set of functions are not usable by the interface based on the respective EADM sub-functions flag not being installed.  
14. (Original) The computer program product of claim 10, wherein a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer.  
15. (Original) The computer program product of claim 14, wherein the facility contains a set of managing EADM features and each one of these features includes a set of EADM commands.  
16. (Original) The computer program product of claim 15, wherein each command of the set of EADM commands uses one or more of the set of instructions and corresponding functions to complete a task.  
17. (Currently Amended) A system comprising: an interface being executed thereon; a memory storing a response block; and a processor communicatively coupled to the memory and causing operations of the system comprising: defining, by the processor, a sub-functions field in the response block of the call command, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM sub-function flags field, the processor communicatively coupled to a memory, wherein AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 5 of 11 Serial Number: 17/224,198 each bit in the EADM sub-functions flags field represents one function of a set of instructions of a first machine architecture that are installed and available to a second machine architecture using a different machine interface than a machine interface of the first machine architecture, where the second machine architecture ;       
indicating, by the processor, a first set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 4 of 11 Serial Number: 17/224,198 being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, a second set of functions of the set of instructions that are not installed based on the corresponding sub-functions flag not being set.  

18. (Previously Presented) The system of claim 17 further comprising: indicating, by the processor, a first set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, a second set of functions of the set of instructions that are not installed based on the corresponding sub-functions flag not being set.  
19. (Original) The system of claim 17, wherein the sub-functions field comprises an EADM sub-functions field.  
20. (Original) The system of claim 17, wherein the call command comprises an EADM information channel subsystem call command.

 B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 17, the prior art taught  by  ASAI (US 20180077300 AJ) in view of Lundvall (US 20040230814 Al) and further in view of JACKSON(GB 2501791 A) do not teach on render obvious the limitations recited in claims 1, 10, 17. When taken in the context of the claims as a whole  setting one or more bits in the EADM sub-functions flag field;  wherein each bit in the EADM sub-functions flags field represents one function of a set of instructions of a first machine architecture that are installed and available to a second machine architecture using a different machine interface than a machine interface of the first machine architecture, where the second machine architecture  does not have direct access to a query function of the set of instructions to identify installed and available functions, the second machine architecture comprising an EADM interface; setting one or more bits in the EADM sub-functions flag field; indicating, by the processor, a first set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 4 of 11 Serial Number: 17/224,198 being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, a second set of functions of the set of instructions that are not installed based on the corresponding sub-functions flag not being set as recited in the independent claims 1, 10, 17. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 17 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194